Proceeding instituted in 1938 in the City Court of Yonkers, pursuant to the provisions of section 696 of the Civil Practice Act, as added by chapter 352 of the Laws of 1936, to determine the title to personal property, the subject of a levy by a constable of that city, under an execution issued upon a judgment recovered in that court. Order of the County Court of Westchester County, reversing orders of the City Court of Yonkers denying claims of Super-Cold New York Company, Inc., Stimpson Computing Scale Company, Inc., and Virginia Malangone, respectively, ordering that those claims to personal property levied upon pursuant to the execution be in all respects made superior to the lien of the levy made thereunder, and directing the clerk of the City Court of Yonkers to enter judgment in favor of the respondents and against the appellant with costs and disbursements to be taxed as allowable under the Act for the City Court of Yonkers, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ.